226 U.S. 441 (1913)
ILLINOIS CENTRAL RAILROAD COMPANY
v.
HENDERSON ELEVATOR COMPANY.
No. 105.
Supreme Court of United States.
Argued December 19, 1912.
Decided January 6, 1913.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
Mr. Edmund F. Trabue, with whom Mr. Blewett Lee, was on the brief, for plaintiff in error.
*444 Mr. James W. Clay, Mr. J.F. Clay and Mr. A.Y. Clay for defendant in error, submitted.
*446 Memorandum opinion, by direction of the court, by MR. CHIEF JUSTICE WHITE.
The Henderson Elevator Company, defendant in error, as plaintiff below brought this action to recover damages from the Railroad Company, the plaintiff in error, because of a loss alleged to have been sustained by an erroneous quotation by the agent of the Railroad Company of the freight rate on corn shipped in interstate commerce from the station of the Railroad Company at Henderson, Kentucky. A rate of 10 cents per hundred pounds was quoted by the agent when in fact the rate as fixed by the published tariff on file with the Interstate Commerce Commission and effective at the time was 13 1/2 cents per hundred pounds. On the trial before a jury the court instructed that if the loss sustained by the plaintiff "was occasioned and brought about by defendant's failure to have posted or on file in its office in Henderson, Kentucky, its freight tariff rate in question and by reason of any erroneous quotation of defendant of its freight rate from and to the points in question, of which plaintiff complains, *447. . ." there should be a verdict for the plaintiff. A verdict having been rendered for the plaintiff in accordance with this instruction and the judgment entered thereon having been subsequently affirmed by the Court of Appeals of Kentucky (138 Kentucky, 220), this writ of error was sued out.
It is to us clear that the action of the court below in affirming the judgment of the trial court and the reasons upon which that action was based were in conflict with the rulings of this court interpreting and applying the Act to Regulate Commerce. New York Cent. R.R. v. United States (No. 2), 212 U.S. 500, 504; Texas & Pacific R.R. Co. v. Mugg, 202 U.S. 242; Gulf Railroad Co. v. Hefley, 158 U.S. 98. That the failure to post does not prevent the case from being controlled by the settled rule established by the cases referred to is now beyond question. Kansas City So. Ry. Co. v. Albers Comm. Co., 223 U.S. 573, 594 (a).
Reversed.